Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00368-CV

                          TEXAS REAL ESTATE COMISSION,
                                    Appellant

                                             v.

                           Shahin ASGARI and Ahmad Borghei,
                                      Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 343425
                       Honorable David J. Rodriguez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees Shahin Asgari and Ahmad Borghei recover their
costs of this appeal from the appellant Texas Real Estate Commission.

       SIGNED April 10, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice